Exhibit 10.3
 
[v099138_logo.jpg]
 
January 8, 2007
 
Reference is hereby made to the Consulting Agreement between the undersigned and
the related option grant letter (collectively, the "Agreement").


The undersigned hereby agree to terminate the Agreement effective as of 31
December, 2007, with the exception of Articles 5 (Confidentiality), 6
(Intellectual Property Rights), and 9 (Competitive Activity, Non-Solicitation)
to the Consulting Agreement, which shall remain in effect in accordance with
their terms.


The undersigned further agree that any rights accruing under the Agreement up
until the date of termination shall remain in effect, while all other rights
shall be deemed terminated immediately.


To the extent that the Agreement provided for compensation or options upon the
accomplishment of milestones, referred to in the Agreement as "Targets", and in
recognition of the fact that Akis Ltd. may already have begun making efforts in
respect thereof, it is agreed that such Targets shall be taken into
consideration by the Parties in negotiating an agreement pursuant to which it is
contemplated that Avi Kostelitz shall be hired as the Company's CEO.


 


Akis Ltd.
Traceguard Technologies, Ltd.
       
By: /s/Avi Kostelitz
By: /s/ David Ben-Yair
Name:Avi Kostelitz
Name: David Ben-Yair
Title: Chief Executive Officer
Title: Chief Financial Officer
       
 
Traceguard Technologies, Inc.
       
/s/Avi Kostelitz
By: /s/ David Ben-Yair
Avi Kostelitz
Name: David Ben-Yair
 
Title: Chief Financial Officer



 


330 Madison Avenue, 9th fl, New York, NY 10017 TL: 646-495-5277
  www.traceguard.com  
Confidencial
 